Exhibit 10.4

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

MASTER MARKETING AND DEVELOPMENT AGREEMENT

This Master Marketing and Development Agreement is entered into and made
effective as of this 7th day of July, 2009 (the “Effective Date”), by and
between TiVo Inc., a Delaware corporation having its principal place of business
at 2160 Gold Street, Alviso, California, USA 95002 (“TiVo”), and Best Buy
Stores, L.P., a Virginia limited partnership having its principal place of
business at 7601 Penn Avenue South, Richfield, MN, USA 55423 (“BBY”).

RECITALS

WHEREAS, TiVo is a leading provider of technology and services for digital video
recorders (“DVRs”) and has developed certain technology that enables consumers
to search, browse, and record television programs to a digital storage medium
and control a television display, including, without limitation, pausing, fast
forwarding and rewinding live and recorded television;

WHEREAS, BBY is a leading retailer of consumer electronic devices, including
TiVo DVRs, and media content;

WHEREAS, the parties desire to develop jointly their respective video service
offerings by advancing distribution of TiVo-enabled devices into consumer homes
and by enabling access to and jointly marketing content and other services
through such devices, in which the parties shall each economically participate;

WHEREAS, the parties desire to undertake and commercialize the product
integration efforts and marketing initiatives further described in this
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, BBY and TiVo agree as follows:

AGREEMENT

1. DEFINITIONS. The following capitalized terms in this Agreement shall have the
following meanings.

1.1 “Affiliate” shall mean any Person that, directly or indirectly, through one
or more intermediaries, (a) owns or controls a Party, (b) is owned or controlled
by a Party or (c) is under common control or ownership with a Party.

1.2 “Agency” shall mean any regulatory authority, body, council or agency having
jurisdiction over either Party or the performance of the Services hereunder.

1.3 “Agreement” shall mean this Master Marketing and Development Agreement
between BBY and TiVo, and all exhibits, schedules and attachments hereto, as the
same may be amended or supplemented from time to time.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.4 “Applicable Law” shall mean all applicable federal, state, local and foreign
laws, government rules and regulations and Agency supervisory issuances and
court orders as are in effect and as are applicable to the performance of
obligations or exercise of duties pursuant to this Agreement.

1.5 “BBY Competitor” means those entities listed on Schedule 1.5, which schedule
may be amended by mutual agreement of both parties.

1.6 “[*]” means any and all information collected directly by [*].

1.7 “BBY Mark” shall have the meaning set forth in Section 10.4.

1.8 “BBY Marketing Commitment” shall mean the [*] value (as described in
Section 5.1) of the marketing and promotional activities that shall be
undertaken by BBY in support of sales of TiVo-enabled DVRs (excluding any
MSO/DBS Devices) through the BBY Retail Channel.

1.9 “BBY Retail Channel” means the physical stores and e-commerce website in
each case owned and operated by BBY for the distribution of consumer electronic
devices and media content. For the avoidance of doubt, the BBY Retail Channel
shall not include any Existing Platforms or other TiVo-enabled DVRs sold through
the BBY Retail Channel prior to the earlier of the Media Application Launch Date
[*] or any MSO/DBS Device regardless of whether or when distributed in a store
or e-commerce site that is part of the BBY Retail Channel.

1.10 “[*]” shall mean any content provider or other service that is owned,
controlled or operated by BBY that achieves and maintains interoperability with
the TiVo Service, including the [*] or any other service that is integrated with
the TiVo service [*].

1.11 “BBY Technology” shall mean all Technology and related elements in oral,
demonstrative, written, graphic or machine-readable form, either owned by BBY as
of the Effective Date or developed thereafter by BBY or by third parties for
BBY. BBY Technology does not include any element, segment or component of TiVo
Technology.

1.12 “[*]”[*].

1.13 “Claim Notice” shall have the meaning set forth in Section 12.3(a).

1.14 “Confidential Information” shall mean any and all information, whether
written or oral and in any medium, relating to or disclosed in this Agreement,
or by a Party or its Affiliates in the course of performing under or exercising
its rights under this Agreement, including information disclosed by either Party
or its Affiliates to the other prior to the execution of this Agreement, which
is or should be reasonably understood to be confidential or proprietary to the
disclosing Party, including, without limitation: (a) all information related to
sales of products, such as raw data, reports, and compilations of such data or
information (including, but not limited to, information provided pursuant to the
terms of this Agreement), (b) information relating to the services performed

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

under this Agreement, including the financial terms, (c) work papers, analyses,
compilations, projections, and statistical data, (d) product cost or sale
information or data, (e) identities of any current or pending or future vendors
or planned products and services to be offered or withdrawn, including any terms
of either party’s contracts with third parties, (f) planned and future
promotions and grand opening dates, (g) business plans and forecasts, (h) [*],
(i) [*], and (j) any other document which is specifically marked or communicated
by the disclosing party as “confidential” or “proprietary” or some similar
designation. Further, except as may otherwise be agreed by the Parties in
accordance with the provisions of Section 15.10, the terms and conditions of
this Agreement (as well as all information regarding the negotiation of this
Agreement) and the relationship between the Parties under this Agreement shall
be deemed to be Confidential Information of each of the Parties. Notwithstanding
the foregoing, Confidential Information shall not include information that
(a) is or becomes generally available to the public through no fault of the
receiving Party (or any person acting on its behalf); (b) was previously
rightfully known to the receiving Party free of any obligation to keep it
confidential; (c) is subsequently disclosed to the receiving Party by a third
party that may rightfully transfer and disclose such information without
restriction and free of any obligation to keep it confidential; or (d) is
independently developed by the receiving Party or a third party, to the extent
legally permissible, without reference to the disclosing Party’s Confidential
Information.

1.15 “Consumer Data” means the [*], the [*], or both, as context may dictate.

1.16 “Control” and its derivatives, whether or not capitalized, shall mean, with
respect to any Person, the legal, beneficial or equitable ownership, directly or
indirectly, of greater than fifty percent (50%) of the capital stock or other
equity ownership interest of such Person ordinarily having voting rights, or the
power in fact to direct or cause the direction of the management of such Person
or to elect the majority of such Person’s board of directors.

1.17 “Deliverable” shall mean the express deliverables that are identified in a
given Statement of Work and that are provided by one Party to the other Party
pursuant to such Statement of Work.

1.18 “Documentation” shall mean the written instruction manuals, on-line help
files, and other technical information and material, in written or electronic
form, regarding the use of any TiVo Deliverables or TiVo Service that TiVo makes
available to BBY.

1.19 “Existing Platforms” shall mean the TiVo DVR platforms that are, as of the
Effective Date, either in use by TiVo Users or currently being sold to consumers
in retail outlets, including the DVRs referred to internally by TiVo as
“Series2”, “Series3”, “TiVo HD”, and “TiVo HD XL”. Existing Platforms exclude
TiVo DVRs that are MSO/DBS Devices.

1.20 “Existing Platform Interface” shall mean the TiVo interface utilized on the
Existing Platform.

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.21 “Fiscal Year” shall mean each BBY fiscal year ending February 28 (or 29) of
the identified year (e.g. Fiscal Year 2011 refers to BBY’s fiscal year ending
February 28, 2011).

1.22 “Force Majeure Event” shall have the meaning set forth in Section 15.1(a).

1.23 “Improvement” means, with respect to an item of Technology, any
modification, improvement, extension, addition, development or derivative work
of such item developed by either Party.

1.24 “Indemnified Party” shall have the meaning set forth in Section 12.3(a).

1.25 “Indemnifying Party” shall have the meaning set forth in Section 12.3(a).

1.26 “Indemnity Claim” shall have the meaning set forth in Section 12.3(a).

1.27 “Intellectual Property Rights” shall mean, to the extent that any of the
following are recognized in any country or jurisdiction in the world:
intellectual property and proprietary rights, whether registered or
unregistered, including, without limitation, copyrights; patent rights
(including, without limitation, applications for patent protection); publicity
rights; trade secret rights; registered or otherwise protected trademarks, trade
names and service marks; and protections from trademark dilution.

1.28 “Launch Date” shall mean the date on which the applicable development work
described in a given Statement of Work shall be made first commercially
available.

1.29 “Licensed Titles” shall mean electronic audio [*] titles which are packaged
and merchandised for access or purchase by customers through the [*].

1.30 “Look and Feel” shall mean the overall appearance and presentation of a
Person’s website, application or digital service, including, without limitation,
graphics, artwork, color schemes, layout, navigation, mouseovers, organization
and code developed specifically for such website, application or digital
service.

1.31 “Losses” shall mean any and all losses, demands, liabilities, costs, or
expenses, including without limitation reasonable attorneys’ fees, arising out
of any claim by a third party.

1.32 “Media Application” shall mean the software owned by TiVo and its
licensors, [*]. The Media Application will aggregate content offerings from all
sources (including off-air, cable, satellite, and a variety of broadband TV
destinations, as applicable to the device) into a universal search and browse
experience. It is understood that upon execution of a Statement of Work relating
to the [*] and the commercial launch thereof, the Parties intend to undertake
the same development projects and commitments with respect to the [*] as they
undertake with respect to the Media Application [*].

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.33 “Media Application Launch Date” shall mean the date that the Media
Application is first made commercially available on TiVo devices for sale
through the BBY Retail Channel.

1.34 “MSO/DBS Devices” shall mean equipment that directly facilitates MSO/DBS
connectivity and is owned and/or controlled by cable, satellite, or other
multichannel video programming distributors, including the cobranded
TiVo/DirecTV box and other similar co-branded, prepackaged boxes, whose
interfaces incorporate the TiVo Service, even if the DVRs that are distributed
in connection with such platforms are offered for sale and/or distributed
through the BBY Retail Channels and/or Other Retail Channels. For the avoidance
of doubt, standalone TiVo boxes that incorporate a cable card (e.g., fitted by a
BBY employee) and that subscribe to the TiVo Service directly through TiVo are
NOT considered MSO/DBS Devices. TiVo interfaces embodied on MSO/DBS Devices are
excluded from TiVo’s obligations hereunder.

1.35 “[*]” shall mean the [*].

1.36 “[*] Initiative” shall mean the development work that the Parties may
undertake to integrate the [*] with the TiVo Service, as described in
Section 4.2.

1.37 “[*]” shall mean the gross amount collected by [*] from any third party in
connection with the [*] that is distributed to the [*] less (i) [*]; (ii) [*];
and (iii) [*].

1.38 “Net Revenue” shall mean the gross amount collected by [*] from any third
party in connection with the [*] on the [*] less (i) [*]; (ii) [*]; and
(iii) [*].

1.39 “[*]” shall mean the version of the Media Application that may be developed
by the Parties pursuant to a Statement of Work to be mutually agreed, which will
[*].

1.40 “[*]” shall mean any and all physical retail stores and/or e-commerce
websites [*].

1.41 “Party” or “Parties” shall mean individually or collectively, as the case
may be, BBY and TiVo and any and all permitted successors and assigns.

1.42 “Person” shall mean any individual, firm, corporation, business trust,
partnership or other entity and shall include any successor (by merger or
otherwise) of such entity.

1.43 “Specifications” shall mean the technical specifications for each
Deliverable, as specified in the applicable Statement of Work for such
Deliverable.

1.44 “Statement of Work” shall mean a document that describes the development
services that each Party agrees to perform pursuant to the terms of this
Agreement and which shall contain, as applicable and as agreed by the Parties,
the scope of activities, personnel and other resources to be provided by each
Party, technical and functional requirements (including all Specifications),
development tasks, time for start and completion, interim milestones, acceptance
criteria, scheduled Launch Date, allocation of funding responsibility,
responsibilities of each Party with respect to the

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Consumer Data of the other Party in connection with the applicable products or
services that are the subject of the development work, allocation of ownership
of any developed intellectual property, revenue shares, if any, payable by one
Party to the other Party in connection with distribution of the applicable
products or services that are the subject of the development work, applicable
representations, warranties, and indemnities, any amendments to the terms and
conditions of this Agreement that are required to implement such development
services, and any other relevant terms related to the subject matter of such
Statement of Work. Each Statement of Work shall be agreed upon and executed by
the Parties and consecutively numbered and annexed as a part of Exhibit A, for
example, Exhibit A-1, Exhibit A-2, Exhibit A-3, etc. The Specifications for any
Deliverables to be provided pursuant to such Statement of Work shall be attached
to such Statement of Work and incorporated by reference therein.

1.45 “Subscriber” shall have the meaning set out in the Vendor Agreement, [*].

1.46 “Tax” shall mean any and all forms of taxation and statutory, governmental,
state, provincial, local or municipal impositions, duties, imposts,
contributions, rates and levies, anywhere in the world whenever imposed, and all
penalties, fines, charges, costs and interest relating thereto.

1.47 “Tax Authority” shall mean any statutory, federal, state, governmental or
municipal authority or body (anywhere in the world) involved in the collection
or administration of any Tax.

1.48 “Technology” shall mean code, screens, specifications, designs, works,
plans, drawings, data, prototypes, discoveries, algorithms, inventions,
formulae, research, developments, methods, processes, procedures, improvements,
“know-how”, compilations, Look and Feel, technical information and materials, in
oral, demonstrative, written, graphic or machine-readable form.

1.49 “Term” shall have the meaning set forth in Section 11.1.

1.50 “Third Party Claim” shall have the meaning set forth in Section 12.3(a).

1.51 “TiVo Elements” shall mean any and all modules, templates, interfaces,
components, utilities, subsets, objects, program listings, tools, models,
programs, systems, analysis frameworks and leading practices owned or developed
by TiVo or its subcontractors.

1.52 “TiVo Competitor” means those entities listed on Schedule 1.17, which
schedule may be amended by mutual agreement of both parties.

1.53 “[*]” means any and all information collected directly by [*].

1.54 “TiVo Mark” shall have the meaning set forth in Section 10.5.

1.55 “TiVo-Owned” shall have the meaning set forth in TiVo’s Form 10-K and 10-Q
filings with the Securities and Exchange Commission.

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.56 “TiVo Service” means the digital video recording solution offered by TiVo
that allows a Subscriber to store and manage content obtained through a
TiVo-enabled digital video recorder.

1.57 “TiVo Technology” shall mean all Technology and TiVo Elements in oral,
demonstrative, written, graphic or machine-readable form, and either owned by
TiVo as of the Effective Date or developed thereafter by TiVo or its
subcontractors or by third parties for TiVo or its subcontractors. TiVo
Technology does not include any element, segment or component of BBY Technology.

1.58 “TiVo User” shall mean any end user authorized by TiVo to use any TiVo
Service.

1.59 “TiVo User Agreement” shall have the meaning set forth in Section 8.1.

1.60 “Vendor Agreement” shall mean the Vendor Agreement, [*].

2. DEVELOPMENT PARAMETERS. The parties may engage in certain development work,
as outlined and further described in Sections 3 and 4. Prior to engaging in any
development work, the Parties will meet to scope the opportunity and will
negotiate in good faith a separate Statement of Work. Each Party shall perform
the tasks as mutually agreed and described in each Statement of Work. Funding of
development costs for each project will be as contained in each agreed upon
Statement of Work. Each Party shall otherwise bear its own costs of performing
the tasks it undertakes to perform pursuant to any Statement of Work unless
otherwise specified in such Statement of Work. The Parties agree that all
development work will be funded and performed [*]. For the avoidance of doubt,
the Parties acknowledge and agree that [*].

3. IMMEDIATE DEVELOPMENT AND/OR COORDINATION BETWEEN THE PARTIES

3.1 BBY Showcase

(a) General. After the Media Application Launch Date [*], whichever is earlier,
during the Term and subject to each parties written acceptance of a Statement of
Work addressing the terms under which TiVo will provide BBY a showcase
(“Showcase Terms”), TiVo shall make available to BBY [*] (the “BBY Showcase”).
Subject in each case to TiVo’s technical requirements and limitations as more
fully set forth in the Showcase Terms, the BBY Showcase shall include the
following features: (i) [*]; and (iii) [*]. The BBY Showcase shall [*] on such
Existing Platforms and such future TiVo DVR platforms that incorporate the Media
Application and the BBY Showcase [*].

(b) Statement of Work Date. The Parties intend to agree to a Statement of Work
(which will include a scheduled Launch Date) for the development of the BBY
Showcase, and will

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

use commercially reasonable efforts to execute such Statement of Work [*] from
the Effective Date of this Agreement.

(c) Future Development. Subject to the Parties’ advance written agreement on a
Statement of Work addressing such development, the Parties may develop the
functionality for BBY Showcases to enable TiVo Users [*].

3.2 [*]. Immediately after the Effective Date, TiVo and BBY will work together
to develop a conceptual plan [*]. TiVo will provide [*]. The conceptual designs
will [*].

3.3 [*]. The parties acknowledge the potential value of [*]. As such, after the
Media Application Launch Date [*], whichever is earlier and during the Term,
TiVo will [*].

4. POTENTIAL FUTURE DEVELOPMENT OPPORTUNITIES

4.1 General. The Parties anticipate that they may undertake one or more of the
development opportunities described in this Section 4, provided that [*].

4.2 [*]. The Parties may enter into a Statement of Work pursuant to which TiVo
shall perform development work to cause the [*] to [*]. Such Statement of Work
would identify development that would enable the [*] to [*] after the applicable
Launch Date.

4.3 [*]. The Parties may enter into a Statement of Work pursuant to which TiVo
shall perform development work to cause the [*] to [*]. Such Statement of Work
would identify development that would enable the [*] to [*].

4.4 [*]. After the Media Application Launch Date [*], whichever is earlier and
during the Term, the Parties may enter into one or more Statements of Work
pursuant to which TiVo shall perform development work to cause [*], subject to
approval by TiVo [*] and subject to the engineering development conditions set
forth in Section 4.14.

(a) Future Opportunities. At BBY’s request and after execution of the applicable
Statement of Work, TiVo and BBY would work together to investigate additional
mechanisms to streamline access to the applicable [*]. Potential mechanism, but
not binding unless otherwise agreed in writing by both Parties, include:

(i) [*];

(ii) [*]; and

(iii) [*].

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.5 [*]. The Parties may enter into a Statement of Work pursuant to which TiVo
shall perform development work to [*] to enable [*] from TiVo DVRs that
incorporate the Media Application [*] after the applicable Launch Date (the
“[*]”). For purposes of clarity, the Existing Platforms would not support the
[*]. [*] would be made available on all TiVo DVRs that are technologically
capable of integrating and executing the Media Application, and [*] after the
applicable Launch Date.

(a) [*]. It is understood by the Parties that [*] would enable [*] in the Media
Application shall be [*] in a manner consistent with Schedule 4.6(a) (the
“[*]”). [*] in the Media Application shall be [*] in Schedule 4.6(b) (the
“[*]”). Determination of which [*] are [*] would be [*] as follows:

(i) [*];

(ii) [*];

(iii) [*]; and

(iv) [*].

(b) Content Provider Position in BBY Retail Channel. After the commercial
release of the [*] and during the Term, subject in each case to [*], [*] will
have the [*] within the Media Application and Existing Platforms [*]. [*]. [*].

4.6 [*]. [*] completed through the [*] via the Media Application and the
Existing Platform Interface will be specifically negotiated and included in the
applicable Statement of Work.

4.7 Development of [*]. Subject to the advance written agreement on a Statement
of Work, the Parties shall work together to develop the [*]. The Parties will
use commercially reasonable efforts to scope and negotiate the related Statement
of Work within [*] after the Effective Date, and to develop [*]. BBY will also
[*]. For the avoidance of doubt, it would be BBY’s intent to [*]. For purposes
of clarity, the Parties understand and agree that the [*].

4.8 [*]. After the Media Application Launch Date [*], whichever is earlier and
during the during the Term and subject to each parties written acceptance of a
Statement of Work addressing the terms under which TiVo would distribute any [*]
(defined herein) through the [*] on the TiVo Service, if BBY develops [*] (each,
a “[*]”), TiVo shall make available [*] on all Existing Platforms and future
TiVo DVR platforms that incorporate the [*] of the TiVo Service. As part of such
[*], the [*] shall be available for access by TiVo subscribers to enable the
[*].

4.9 [*]. If BBY develops an [*] that will enable the [*] (“[*]”), the Parties
may negotiate a Statement of Work pursuant to which the [*] and would be [*] on
the Media Application and Existing Platforms distributed through the [*],
subject only to technical limitations and device compatibility.

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Further, the Parties may enter into a Statement of Work pursuant to which the
Parties would integrate the [*] such [*] Media Application and Existing
Platforms with [*]. Additionally, BBY and TiVo may develop services that [*].
[*] the Media Application and Existing Platform Interfaces will be specified in
the applicable Statement of Work.

4.10 [*]. If BBY develops a [*] (“[*]”), the Parties may negotiate a Statement
of Work pursuant to which the Parties would integrate the [*]. The [*] (“[*]”)
[*]. [*] the Media Application and Existing Platform Interface will be specified
in the applicable Statement of Work.

4.11 [*]. During the Term, at BBY’s request, the Parties shall use commercially
reasonable efforts [*] would comprise “Other Development” as described in
Section 4.14 below.

4.12 Certain Strategic Opportunities. BBY and TiVo shall use commercially
reasonable efforts to pursue on a joint basis, the following strategic
initiatives (including, with regard to (a) and (b), as may be otherwise
described herein in further detail): (a) [*], (b) [*], (c) [*], and (d) [*].

4.13 [*]. From time to time, but at least on a regular [*] basis, the Parties
will undertake [*] between the Parties’ designated representatives in which the
Parties shall discuss [*] for (a) [*], if applicable, (b) [*], and (c) as
applicable and reasonably available to each Party, [*].

4.14 Other Development. In addition to the specific development initiatives
outlined above and after the Media Application Launch Date [*], whichever is
earlier and during the Term, [*] (a) [*], (b) [*], and (c) [*], all as further
defined in the applicable Statement of Work to be mutually agreed by the
Parties.

4.15 Technical Support; Updates. Throughout the Term, [*] related to the TiVo
Service and will provide [*].

5. BBY MARKETING AND MERCHANDISING COMMITMENT

5.1 BBY Marketing Commitment

(a) General. Commencing on the Media Application Launch Date [*], whichever is
earlier, and during the remainder of the Term, BBY shall enhance the BBY
in-store merchandising presence for TiVo-enabled devices (excluding any MSO/DBS
Devices) and develop and execute marketing and promotional activities to
maximize sales of TiVo-enabled devices (excluding any MSO/DBS Devices) for the
distribution of TiVo Service, as provided herein. BBY shall ensure that the BBY
Marketing Commitment shall be [*]. Starting on the first Additional Marketing
Commitment Launch Date, the value of the [*] BBY Marketing Commitment shall [*].
Starting on the next Additional Marketing Commitment Launch Date, the value of
the [*] BBY Marketing Commitment shall [*]. For purposes of clarification, the
BBY Marketing Commitment shall be determined relative to [*]. BBY acknowledges
and agrees that at all times during the Term it shall

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ensure that [*] the total BBY Marketing Commitment shall be [*]. The value of
all such marketing activities shall be [*]. The Parties agree to [*].

(b) Specific Marketing Resources. The marketing and promotional activities to be
undertaken by BBY shall [*]: (i) [*]; (ii) [*]; (iii) [*]; (iv) [*]; and
(v) [*]. The implementation, nature, timing and other considerations related to
any other marketing or promotional activities to be undertaken by BBY would be
[*] and may include [*] the following: (v) [*]; (vi) [*]; (vii) [*] and
(viii) [*].

(c) [*]. [*], notwithstanding anything to the contrary in this Agreement, BBY
does [*].

5.2 [*]. In connection with this Agreement, BBY and TiVo will seek to generate,
at a minimum, the following levels of [*]: (a) the [*], (b) the [*], and (c) the
[*]:

 

[*]

   [*]    [*]    [*]

[*]

   [*]    [*]    [*]

[*]

   [*]    [*]    [*]

[*]

   [*]    [*]    [*]

 

* [*].

6. FEES AND PAYMENTS

6.1 [*]. Notwithstanding any other amounts in the Vendor Agreement to the
contrary, [*]:

 

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

 

* [*].

(a) During the Term of this Agreement, [*]. Subscribers acquired prior to or
after this Agreement shall be governed by the terms of the Vendor Agreement. The
same restrictions shall apply to what constitutes a “Subscriber” under this
Agreement as under the Vendor Agreement. [*].

6.2 [*]. After the Media Application Launch Date [*], whichever is earlier, and
during the Term, [*]. Notwithstanding the foregoing, [*].

6.3 [*]. From and after the date on which the total number of Existing Platforms
and [*]after the Effective Date [*], BBY shall [*].

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.4 Payment Terms. Unless otherwise agreed in writing between the Parties, all
payments by BBY to TiVo, by TiVo to BBY, and other transfers of funds between
the Parties required shall be made by bank transfer, and all charges and fees
relating to such transfers (including, without limitation, those levied by the
paying and payee bank or other financial institution) will be borne by the Party
receiving the payment and shall be made in accordance with the payment terms and
obligations contained in Exhibit C.

6.5 Taxes. Each Party shall be liable for Taxes based on its own net income,
items of tax preference, profit, network, capital stock, franchise, property or
conduct of business, or similarly based Taxes.

7. PRODUCT PURCHASES; FORECASTS

7.1 Purchase Terms. The Parties acknowledge and agree that the distribution by
TiVo to BBY of all TiVo DVRs for distribution through the BBY Retail Channel
prior to and after the Effective Date shall be governed by the terms of the
existing Vendor Agreement between TiVo and BBY Purchasing LLC dated March 3,
2002, as amended (“Vendor Agreement”), except to the extent any specific term in
the Vendor Agreement is specifically amended and superseded by a term in this
Agreement.

7.2 [*]. Notwithstanding anything to the contrary in the Vendor Agreement, which
shall be amended in relevant part by this Section 6.1, during the Term, no later
than five (5) days after the end of each month, BBY shall [*].

8. END USER RELATIONSHIPS

8.1 TiVo User Agreements. As between the Parties, TiVo shall be solely
responsible for entering into a user agreement with each TiVo User governing
subscriptions to the TiVo Service (the “TiVo User Agreement”). TiVo shall
establish all terms of the TiVo User Agreement in its sole discretion and may
choose to use different forms of the TiVo User Agreement in different
territories. Notwithstanding the foregoing, TiVo agrees to inform BBY [*] of any
change to the TiVo User Agreement that would require BBY to make any changes to
its policies or practices.

8.2 Privacy. Each Party assumes responsibility for compliance with applicable
data protection and privacy laws, and all applicable privacy policies, with
respect to all of its activities and with respect to any consumer data collected
by such Party. The Parties shall take all steps and do, or omit to do, all
things and deliver any documents, consents, notices or things as are necessary,
as any Agency or court order may require, to ensure that BBY and TiVo comply
with all applicable data protection and privacy regulations.

8.3 Ownership. Each Party will own its Consumer Data in whatever form or format
and, except as otherwise expressly stated in this Agreement or restricted by
such Party’s privacy policies, may use such Consumer Data in whatever form or
format without restriction, in accordance with all

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Applicable Laws. For the avoidance of doubt and for clarification, the same
information may be separately collected by each Party and at the same time be
Consumer Data of each Party. Any Consumer Data provided by one Party to the
other Party under this Agreement will be used by the receiving Party solely to
the extent necessary to permit such Party to perform its obligations and
exercise its rights under this Agreement, or as otherwise permitted hereunder;
provided, however, that, for purposes of clarity, the foregoing will not apply
to the extent that the receiving Party has obtained or later obtains any of the
other Party’s Consumer Data independent of the provision of such by the
delivering Party and without breach of the terms of this Agreement. Without
limiting the foregoing, neither Party will directly or indirectly disclose or
make available to any third party or to the public generally any Consumer Data
of the other Party to the extent such information (y) is personally identifiable
or is disclosed or made available in a segregated manner such that the recipient
of such information would know or be able to discern that such information
pertains specifically to the other Party, the other Party’s customers either
individually or in the aggregate, including a particular consumer; or
(z) identifies that a specifically identified consumer is a customer or
subscriber of the other Party.

8.4 Cardholder Data. Each Party acknowledges and agrees that it will come into
the possession of “Cardholder Data” of customers during the Term. Each Party
acknowledges that it is responsible for the security of Cardholder Data in its
possession. For purposes of this Agreement, “Cardholder Data” shall have the
same meaning as that term is given in the PCI DSS as amended and updated from
time to time

8.5 Marketing. During the Term and as may otherwise be agreed between the
Parties, each Party agrees that it will not specifically target advertising to
customers of the other Party based solely on information obtained about the
other Party’s customers from the other Party through this Agreement.

9. REPRESENTATIONS AND WARRANTIES

9.1 From TiVo. TiVo represents and warrants as of the Effective Date and for as
long as this Agreement remains in effect as follows:

(a) Due Incorporation. TiVo is duly incorporated and validly existing under the
laws of the State of Delaware and has the power to own its property and to carry
on its business as now being conducted.

(b) Execution. The execution and delivery of this Agreement and compliance by
TiVo with all provisions of this Agreement (i) are within the corporate power
and authority of TiVo and (ii) have been duly authorized by all requisite
corporate proceedings. This Agreement has been duly executed and delivered by
TiVo and constitutes a valid and binding agreement of TiVo, enforceable in
accordance with its terms.

(c) No Consents. No authorizations or other consents, approvals or notices of or
to any Person are required in connection with the execution by TiVo of this
Agreement.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

9.2 TiVo Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 8, TIVO
DISCLAIMS ANY AND ALL WARRANTIES CONCERNING THE TIVO SERVICE, TIVO TECHNOLOGY,
TIVO PLATFORMS, [*], [*], OR DELIVERABLES, WHETHER EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT, QUIET ENJOYMENT, SATISFACTORY
QUALITY, OR ACCURACY. WITHOUT LIMITING THE FOREGOING, TIVO DOES NOT WARRANT THAT
THE SERVICES WILL BE UNINTERRUPTED OR ERROR-FREE, AND TIVO EXPRESSLY DISCLAIMS
ANY LIABILITY SOLELY IN RESPECT OF ANY CONTENT OR INSTRUCTIONS SUPPLIED BY BBY
OR ANY THIRD-PARTY CONTENT PROVIDER THAT ARE INCOMPLETE, INCORRECT, INACCURATE,
ILLEGIBLE, OUT OF SEQUENCE, OR IN THE WRONG FORM, OR ARISING FROM THEIR LATE
ARRIVAL OR NON-ARRIVAL, OR ANY OTHER ACT OR OMISSION OF BBY OR ANY BBY VENDOR
THAT CAUSED ANY SUCH LIABILITY.

9.3 BBY Representations and Warranties. BBY represents and warrants as of the
Effective Date and for as long as this Agreement is in effect as follows:

(a) Due Incorporation. BBY is a limited partnership duly organized and existing
in good standing under the laws of the State of Virginia.

(b) Execution. The execution and delivery of this Agreement and compliance by
BBY with all provisions of this Agreement (a) are within the corporate power and
authority of BBY, and (b) have been duly authorized by all requisite corporate
proceedings. The Agreement has been duly executed and delivered by BBY and
constitutes a valid and binding agreement of BBY, enforceable in accordance with
its terms.

(c) No Consents. No authorizations or other consents, approvals or notices of or
to any Person are required in connection with the execution by BBY of this
Agreement.

9.4 BBY Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, BBY
DISCLAIMS ANY AND ALL WARRANTIES CONCERNING ITS USE OF THE SERVICES OR BBY
DELIVERABLES, WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
NON-INFRINGEMENT, QUIET ENJOYMENT, SATISFACTORY QUALITY, OR ACCURACY.

10. PROPRIETARY RIGHTS

10.1 Technology Ownership

(a) General. Subject to Section 10.1(b), BBY or its subcontractors, as
applicable, shall retain all right, title to and ownership of any and all BBY
Technology, including any and all

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL

 

modifications, derivative works or improvements thereto, and BBY’s Intellectual
Property Rights associated therewith. Subject to Section 10.1(b), TiVo or its
subcontractors, as applicable, shall retain all right, title to and ownership of
any and all TiVo Technology, including any enhancements and modifications
thereto and, derivative works thereof, and TiVo’s Intellectual Property Rights
associated therewith.

(b) Ownership/Rights. Ownership rights in any technology developed pursuant to a
Statement of Work shall be set forth in the applicable Statement of Work.
However, if any particular Statement of Work fails to specifically address
ownership of the related developed property, each Party shall own any Technology
developed by such Party subject to the following: if, in the course of
performance of any development obligations under any Statement of Work, a Party
(the “Assignor”) acting alone or jointly with the other Party develops,
conceives, reduces to practice or creates an Improvement to the Technology of
the other Party (the “Assignee”), such Improvement (each an “Assigned
Improvement”) shall be the sole and exclusive property of the Assignee. In such
case, Assignor hereby irrevocably assigns to Assignee all right, title and
interest worldwide in and to any and all Assigned Improvements and all
applicable Intellectual Property Rights related thereto, and the Assignee hereby
grants to the Assignor a perpetual, worldwide, irrevocable, royalty-free,
fully-paid license to use, distribute and otherwise commercially exploit the
Improvement in or with the Assignor’s own Technology. If Assignor has any rights
to an Assigned Improvement that cannot, as a matter of law, be assigned to the
Assignee, Assignor hereby unconditionally and irrevocably waives the enforcement
of such rights, and all claims and causes of action of any kind against Assignee
with respect to such rights, and agrees, at Assignee’s request and expense, to
consent to and join in any action to enforce such rights. Assignor agrees to
cooperate with Assignee or its designee(s), at the Assignee’s expense, both
during and after the Term, in the procurement and maintenance of the Assignee’s
rights in any Assigned Improvements and to execute, when requested, any other
documents deemed reasonably necessary by Assignee to carry out the purpose of
this Agreement.

(c) Restrictions. Other than as specifically provided herein or in a Statement
of Work, neither Party shall itself, or through any Affiliate, agent or other
third party, entity or other business structure: (i) sell, lease, license or
sublicense any or all of the other Party’s Technology or other Confidential
Information or Intellectual Property Rights associated therewith;
(ii) decompile, disassemble, re-program, reverse engineer or otherwise attempt
to derive or modify any of the other Party’s Technology (including source code
and source code documentation) in whole or in part, except as expressly
permitted by Applicable Law, or (iii) write or develop any derivative works of
the other Party’s Technology.

10.2 TiVo Platforms. BBY acknowledges that this Agreement confers no rights to
the TiVo platforms or network or any database residing on such network and that
BBY is prohibited from accessing the TiVo platforms without TiVo’s prior written
consent.

10.3 TiVo Interactive Tagging Technology License. Subject to each Party’s
written acceptance of a Statement of Work addressing the terms and conditions
under which TiVo will license to BBY the TiVo proprietary interactive tagging
technology (“Interactive Tagging

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL

 

License”), BBY shall have the right to use on an internal basis [*] such TiVo
interactive tagging technology solely in and for the purpose of facilitating
television advertising campaigns at no charge to BBY [*]. [*]. The tags would
enable viewers to link directly from a television spot to the BBY Showcase where
they could interact with relevant information.

10.4 BBY Marks

(a) License. BBY grants to TiVo, for the Term, a non-exclusive,
non-transferable, royalty-free, revocable license to use, with BBY’s prior
written approval on a case-by-case basis and in BBY’s sole discretion, any
corporate logos, slogans, trademarks or service marks of BBY (each, an “BBY
Mark”), in connection with TiVo’s provision of the development services,
development of the Deliverables, and distribution of the TiVo Service.
Notwithstanding the foregoing, any previously approved use of a BBY Mark shall
be deemed to include prospective approval for the same or substantially the same
use of such Mark on a going-forward basis during the Term.

(b) Policies. TiVo shall use all BBY Marks in accordance with BBY policies. BBY
shall have the right to proscribe any use by TiVo of a BBY Mark, including any
use that is not in accordance with any and all of BBY policies. TiVo shall
replace any BBY Mark upon five (5) days’ prior written notice from BBY;
provided, however, that TiVo may continue to use any previously printed material
and any electronic representations of such BBY Marks contained in the TiVo
Service, on TiVo DVRs and other consumer electronics devices still containing
such BBY Mark until reasonable use of such materials is exhausted or in the case
of products capable of being electronically updated until such time as TiVo may
reasonably engage in such update in the normal course of business without undue
burden or expense (provided that if TiVo has materially breached this Agreement,
TiVo shall discontinue such use in accordance with Section 11.6); provided
further, however, that BBY shall have the right to acquire such previously
printed materials upon payment to TiVo of TiVo’s printing and out-of-pocket
expenses associated with such materials.

(c) Goodwill. TiVo shall not engage in any action associated with an BBY Mark
that adversely affects the good name, goodwill, image or reputation of BBY. All
uses of an BBY Mark hereunder shall inure to the benefit of BBY.

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10.5 TiVo Marks

(a) License. TiVo grants to BBY, for the Term, a non-exclusive,
non-transferable, royalty-free, revocable license to use, with TiVo’s prior
written approval on a case-by-case basis and in TiVo’s sole discretion, any
corporate logos, slogans, trademarks or service marks of TiVo (each, an “TiVo
Mark”), in connection with BBY’s performance in accordance with this Agreement
including the marketing, advertising, and sale of TiVo products. Notwithstanding
the foregoing, any previously approved use of a TiVo Mark shall be deemed to
include prospective approval for the same or substantially the same use of such
Mark on a going-forward basis during the Term.

(b) Policies. BBY shall use all TiVo Marks in accordance with TiVo policies.
TiVo shall have the right to proscribe any use by BBY of a TiVo Mark, including
any use that is not in accordance with any and all of TiVo policies. BBY shall
replace any TiVo Mark upon five (5) days’ prior written notice from TiVo;
provided, however, that BBY may continue to use any previously printed or
otherwise denoted material still containing such TiVo Mark until reasonable use
of such materials is exhausted (provided that if BBY has materially breached
this Agreement, BBY shall discontinue such use in accordance with Section 11.6);
provided further, however, that TiVo shall have the right to acquire such
previously printed materials upon payment to BBY of BBY’s printing and
out-of-pocket expenses associated with such materials.

(c) Goodwill. BBY shall not engage in any action associated with a TiVo Mark
that adversely affects the good name, goodwill, image or reputation of TiVo. All
uses of a TiVo Mark hereunder shall inure to the benefit of TiVo.

11. TERM AND TERMINATION

11.1 Term. This Agreement shall be effective as of the Effective Date and shall
remain in force for a period of five (5) years from the Media Application Launch
Date [*], whichever is earlier, unless terminated earlier as permitted in this
Agreement (the “Term”).

11.2 Termination for Convenience. At any time after (a) [*] or (b) [*], either
Party may terminate this Agreement for convenience by providing the other Party
with [*] advance written notice after the earlier occurrence of either (a) or
(b).

11.3 Termination for Cause. Either Party may, by written notice to the other,
terminate this Agreement if the other Party is in material breach of this
Agreement. The written notice required under this Section 11.3 shall reference
this Section 11.3, and specify the breach on which termination is based.
Following receipt of such notice, the other Party shall have thirty (30) days to
cure such breach, if curable, and this Agreement shall terminate in the event
such cure is not effected by the end of such period.

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL

 

11.4 Termination for Force Majeure Event. Either Party shall have the right to
terminate all or any applicable portion of this Agreement upon thirty (30) days’
prior written notice to the other Party in the event that the other Party is
prevented from performing its obligations under this Agreement pursuant to a
Force Majeure Event as described in Section 15.1(a) for a period of thirty
(30) days or more.

11.5 Other Termination Rights

(a) Insolvency and Bankruptcy. One Party may terminate this Agreement upon
written notice to the other Party if the other Party: (i) is adjudged a
bankrupt; (ii) makes an assignment for the benefit of creditors; (iii) becomes
insolvent; (iv) becomes subject to bankruptcy protection; or (v) has a receiver
of any property appointed in any action, suit or proceeding by or against it and
such receiver is not removed within thirty (30) days after appointment.

(b) Change of Control. BBY may terminate this Agreement immediately upon written
notice to TiVo in the event of a Change of Control of TiVo that results in a BBY
Competitor directly or indirectly controlling TiVo, or TiVo directly or
indirectly controlling a BBY Competitor. TiVo may terminate this Agreement
immediately upon written notice to BBY in the event of a Change of Control of
BBY that results in a TiVo Competitor directly or indirectly controlling BBY, or
BBY directly or indirectly controlling a TiVo Competitor.

(c) [*]. [*].

11.6 Obligations upon Termination; Effects of Termination. Upon the termination
or expiration of this Agreement, each Party shall (a) as soon as reasonably
practicable (but in any event [*]) discontinue any use of the name, logotype,
trademarks, trade names, service marks, service names or slogans and other marks
of the other Party and the other Party’s products and services, (b) as soon as
reasonably practicable, discontinue all representations or statements from which
it might be inferred that any relationship exists between the Parties, (c) in no
way act in any way to damage the reputation of the other Party or the other
Party’s products or services, and (d) comply with the provisions of
Section 14.3. Termination of this Agreement shall not release either Party from
any liability which at the time of termination has already accrued to the other
Party or which thereafter may accrue with respect to any act or omission before
termination, or from any obligation which is expressly stated in this Agreement
to survive termination. Termination of this Agreement, for any reason permitted
hereunder, shall be without prejudice to any other rights or remedies of the
Parties; provided, however, that neither Party shall be liable to the other for
damages of any sort resulting solely from terminating this Agreement in
accordance with its terms. Unless either Party also specifically states in a
notice of termination in accordance with the terms of the Vendor Agreement, it
is expressly understood between the Parties that the Vendor Agreement would
continue in full force and effect regardless of any earlier termination or
expiration of this Agreement.

11.7 Survival. Upon the expiration or termination of this Agreement for any
reason, the Parties shall have no further obligations pursuant to the terms of
this Agreement, except as set forth

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL

 

in Sections 6 (regarding continued payment of the per-Subscriber revenue share),
8-16, and any other terms which by their meaning are intended to survive.

12. INDEMNIFICATION, PROCEDURES AND LIABILITY

12.1 TiVo Indemnification. TiVo will defend, indemnify, save, and hold harmless
BBY and its officers, directors, Affiliates, and employees from all damages,
liabilities, costs or expenses, including reasonable attorneys’ fees from a
third party claim (each, a “Claim”) (a) arising from a material breach of any
representation or warranty in Section 9.1, (b) alleging that (i) the TiVo
Service or TiVo Technology, or any element thereof (specifically excluding the
BBY Marks, any element of any BBY Technology, or any content provided to TiVo by
BBY), or (ii) any digital video recording device manufactured by TiVo or on its
behalf that consist of any Existing Platform or incorporate the Media
Application (“TiVo DVR”) infringes or misappropriates the Intellectual Property
Rights of a third party, or (c) any death, personal injury, or damage to
property caused by any TiVo DVR. TiVo will have no indemnification obligations
under this Section 12.1 or otherwise to the extent that any Claim arises from:
(a) misuse, unauthorized modifications, or any Improvements to the TiVo Service
by BBY, (b) failure by BBY to implement corrections or improvements to the TiVo
Service made available to BBY by TiVo in a timely fashion, when the Claim would
not have arisen but for such failure, (c) use by BBY of the TiVo Service in a
fashion not provided for in this Agreement, or (d) integration by BBY of the
TiVo Service with any content, technology, or services not provided by TiVo. If
TiVo receives written notice of an alleged infringement claim or believes that a
claim of infringement is likely, or if the delivery of the TiVo Service is
enjoined, TiVo may, at its sole option and expense: (i) procure for BBY the
right to continue distributing the TiVo Service or TiVo DVRs, as applicable at
no additional cost to BBY; (ii) modify or replace the infringing portion of the
TiVo Service or TiVo DVR, as applicable, without materially adversely affecting
its features or functionality; or (iii) if none of the foregoing options can be
obtained using commercially reasonable efforts or upon commercially reasonable
terms, TiVo shall have the right to suspend the delivery of the TiVo Service and
any distribution of the TiVo DVRs and/or to terminate this Agreement in whole or
in part. This Section 12.1 supersedes and replaces any indemnification
obligations undertaken by TiVo in the Vendor Agreement to the extent that such
obligations are interpreted to extend to Claims which arise from any content,
technology, or services provided by BBY or any of its third party licensors, any
development or integration work performed in connection with this Agreement, or
any products or services developed or distributed pursuant to this Agreement.
For purposes of clarity, the indemnification obligations contained in the Vendor
Agreement only apply to the obligations of the Parties as specified in, and
undertaken solely in connection with the Vendor Agreement and do not extend
to any obligations of either Party undertaken in connection with this
Agreement. Other than the foregoing exception, the indemnification obligations
set forth in the Vendor Agreement shall remain in full force and effect.

12.2 BBY Indemnification. BBY will defend, indemnify, save and hold harmless
TiVo and its officers, directors, Affiliates, and employees from all Claims
(a) arising from a material breach of any representation or warranty in
Section 9.2, (b) alleging that any BBY Technology or any element thereof
(specifically excluding the TiVo Marks, any element of any TiVo Technology, or
any content provided to BBY by TiVo) or any BBY Marks infringe or misappropriate
the Intellectual Property Rights of a third party, or (c) arising from any
allegations of false or misleading statements

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL

 

or false or misleading advertising claims made by BBY about TiVo’s products and
services, excluding any statements or advertising approved by TiVo in accordance
with this Agreement or based on materials provided to BBY by TiVo.

12.3 Procedure for Indemnification

(a) Notice of Indemnity Claims. If any Party entitled to or seeking
indemnification hereunder (an “Indemnified Party”) (i) determines that any
event, occurrence, fact, or condition has given or could give rise to a Claim
for which such Indemnified Party is or may be entitled to, or may seek,
indemnification under this Agreement, (ii) otherwise identifies an event,
occurrence, fact, or condition giving rise (or which may give rise) to a right
of indemnification hereunder in favor of such Indemnified Party, or
(iii) becomes aware of the assertion of any Claim or of the commencement of any
legal proceeding (any of the foregoing (i), (ii) or (iii), an “Indemnity
Claim”), such Indemnified Party shall promptly notify the Party obligated to
provide indemnification or from whom indemnification is being or will be sought
(the “Indemnifying Party”) in writing of such Indemnity Claim (a “Claim Notice”)
describing in reasonable detail the facts giving rise to the claim for
indemnification hereunder; provided, however, the failure of any Indemnified
Party to give timely notice thereof shall not affect any of its rights to
indemnification hereunder nor relieve the Indemnifying Party from any of its
indemnification obligations hereunder, except to the extent the Indemnifying
Party is materially prejudiced by such failure.

(b) Control of Defense. The Indemnified Party shall allow the Indemnifying Party
the opportunity to assume direction and control of the defense against each
Claim, at its sole expense, including, the settlement thereof at the sole option
of the Indemnifying Party; provided that the Indemnifying Party will not consent
to the entry of any judgment or enter into any settlement with respect to any
Claim without the prior written consent of the Indemnified Party (which consent
shall not be unreasonably withheld), unless settlement or release is solely for
monetary damages and does not involve any finding or admission by the
Indemnified Party of a violation of law or other wrongdoing and contains an
unconditional release of the Indemnified Party. The Indemnified Party shall
cooperate with the Indemnifying Party in the disposition of any such matter and
the Indemnified Party shall have the right and option to participate in the
defense of any Third Party Claim as to which this Section 12 applies, with
separate counsel at its election and cost. If the Indemnifying Party declines to
assume the defense of any Claim within thirty (30) days after notice thereof,
the Indemnified Party may assume the defense thereof for the account and at the
risk of the Indemnifying Party.

13. LIMITATION OF LIABILITY

NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
EXCEPT FOR BREACHES OF SECTION 14, ANY CLAIMS RELATED TO THE MISUSE OR
MISAPPROPRIATION OF A PARTY’S INTELLECTUAL PROPERTY RIGHTS, OR WITH RESPECT TO A
PARTY’S INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 12, IN NO EVENT SHALL
EITHER PARTY BE LIABLE UNDER THIS AGREEMENT, UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY, TORT OR OTHER LEGAL OR EQUITABLE THEORY, FOR ANY
CONSEQUENTIAL, EXEMPLARY, PUNITIVE, SPECIAL OR INCIDENTAL DAMAGES OF ANY NATURE
WHATSOEVER

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS), EVEN IF SUCH PARTY KNEW OR
SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES. THIS LIMITATION ON
LIABILITY IS A FUNDAMENTAL ELEMENT OF THE BASIS OF THE BARGAIN BETWEEN THE
PARTIES, AND THE PARTIES WOULD NOT BE ABLE TO ENTER INTO THIS AGREEMENT WITHOUT
SUCH LIMITATION. THE LIMITATIONS SET FORTH IN THIS SECTION 13 SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

14. CONFIDENTIAL INFORMATION

14.1 Protection. All Confidential Information shall be deemed to be, and to
remain, the property of the disclosing Party, notwithstanding its disclosure
pursuant to this Agreement. For the Term and for five (5) years thereafter, the
receiving Party shall: (a) receive and retain such Confidential Information in
confidence; (b) implement appropriate measures designed to ensure the security
and confidentiality of Confidential Information, which measures shall accord
such Confidential Information at least the same level of protection against
unauthorized use and disclosure that the receiving Party customarily accords its
own information of a similar nature; (c) use or permit the use of such
Confidential Information solely for the purposes of performing its obligation or
exercising its rights pursuant to and in accordance with the terms of, this
Agreement; (d) not disclose such Confidential Information to any third party,
except to the receiving Party’s representatives, agents, contractors, attorneys,
accountants and other advisors, in each case who have a need to know such
Confidential Information for purposes of performing obligations in connection
with this Agreement and who are under a duty, or have entered into a written
agreement, of non-disclosure and restricted use containing provisions no less
restrictive than those set forth in this Section 14; (e) promptly notify the
disclosing Party in writing of any loss or unauthorized use or disclosure of or
access to the disclosing Party’s Confidential Information, of the effect of such
loss or intrusion and of the corrective actions the receiving Party has taken or
will take in response to the loss or intrusion; and (f) use any and all
Confidential Information it obtains directly or indirectly in accordance with
Applicable Law.

14.2 Reproductions. The Parties shall each abide by and reproduce and include
any restrictive legends or confidential rights notices (although such
restrictive legends or confidential rights notices are not required for
Confidential Information to be afforded the protection required by this
Section 14) that appear in or on any Confidential Information of the other Party
which such Party is authorized to reproduce. Neither Party shall remove, alter,
cover or distort any confidential rights notices, legends, symbols or labels
appearing in any Confidential Information of the other Party.

14.3 Exclusions. The restrictions on disclosure set forth in Section 14.1 shall
not apply when, and to the extent that, the Confidential Information is required
to be disclosed by the receiving Party by Applicable Law; provided that, with
respect to any disclosure required by Applicable Law, to the extent legally
permissible, the receiving Party shall use all reasonable efforts to provide the
disclosing Party with at least ten (10) days’ prior written notice of such
disclosure and the receiving Party shall disclose only that portion of the
Confidential Information which is legally required to be furnished pursuant to
the opinion of legal counsel of the receiving Party. Notwithstanding the
foregoing, each Party retains the right, in its sole discretion, to disclose any
Confidential Information to (a) any Agency, whether pursuant to an audit by such
Agency or otherwise (in which case such

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Party shall seek confidential treatment of such Confidential Information),
(b) to its Affiliates (provided that such Affiliates agree to be bound by the
confidentiality provisions of this Agreement) and (c) to its subcontractors
(provided that such subcontractors agree to be bound by the confidentiality
provisions of this Agreement.

14.4 Return or Destruction of Confidential Information. Upon the termination or
expiration of this Agreement, each Party shall promptly (and in any event within
thirty (30) calendar days) return or, if requested by the other Party, destroy
(and certify as to the destruction thereof, without retaining any copies, except
those required for regulatory or legal purposes or on back-up data tapes not
immediately accessible but which are subject to a scheduled deletion policy),
all Confidential Information of the other Party, and other information,
documents, manuals and other materials belonging exclusively to the other Party,
except as may be otherwise provided in this Agreement or as otherwise required
by Applicable Law.

14.5 Equitable Relief. The Parties acknowledge that the breach of any portion of
this Section 14 would cause the disclosing Party irreparable harm for which
monetary damages would be inadequate. Accordingly, in addition to other remedies
available to it, the disclosing Party shall be entitled to seek injunctive or
other equitable relief to remedy any threatened or actual breach of any portion
of this Section 14 by the receiving Party.

15. MISCELLANEOUS

15.1 Force Majeure

(a) A Force Majeure Event. For the purposes of this Agreement, “Force Majeure
Event” shall include only any event, condition or circumstance set forth in the
following sentence; provided that, in each case, such event, condition or
circumstance is beyond the control of the Party affected (the “Affected Party”)
and due to no fault of the Affected Party and that, despite all efforts of the
Affected Party to prevent it or mitigate its effects, such event, condition or
circumstance prevents the performance (but any obligation of BBY to make
payments to TiVo hereunder shall not be subject to this Section 15.1) by such
Affected Party of its obligations hereunder. Only the following events may be
considered Force Majeure Events under this Agreement: (i) explosion and fire;
(ii) flood, earthquake, storm or other natural calamity or act of God;
(iii) strike or other labor dispute; (iv) war, insurrection or riot; and
(v) acts of, or failure to act, by any Agency, including any orders issued by an
Agency, and court orders. For the avoidance of doubt, the acts and omissions of
each Party’s subcontractors hereunder shall be deemed within the control of such
Party.

(b) Obligations Under Force Majeure

(i) If an Affected Party is rendered unable, wholly or in part, by a Force
Majeure Event, to carry out some or all of its obligations under this Agreement,
then, during the continuance of such inability, the obligation of such Affected
Party to perform the obligations so affected shall be suspended.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(ii) The Affected Party shall give written notice of the Force Majeure Event to
the other Party (the “Unaffected Party”) (A) if the occurrence of the Force
Majeure Event is foreseeable, then as soon as the Affected Party believes the
event is likely to occur or (B) if the Force Majeure Event is not foreseeable,
then as soon as practicable after such event occurs (but in no event more than
five (5) days), which notice shall include information with respect to the
nature, cause and date of commencement of the occurrence(s), and the anticipated
scope and duration of the delay. Upon the conclusion of a Force Majeure Event,
the Affected Party shall, with all reasonable dispatch, take all reasonably
necessary steps to resume the obligation(s) previously suspended.

(iii) Notwithstanding the foregoing, an Affected Party shall not be excused
under this Section 15.1 for (A) any non-performance of its obligations under
this Agreement having a greater scope or longer period than is justified by the
Force Majeure Event, or (B) for the performance of obligations that arose prior
to the Force Majeure Event. Nothing contained herein shall be construed as
requiring an Affected Party to settle any strike, lockout or other labor dispute
in which it may be involved.

15.2 Severability. If any term, provision, or restriction of this Agreement or
any annex, exhibit, or Schedule hereto is held by a court or panel of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement and such exhibits,
Schedules and annexes shall remain in full force and effect and shall in no way
be affected, impaired or invalidated. It is hereby stipulated and declared to be
the intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions of this Agreement without including any
of such terms, provisions, covenants or restrictions which may be hereafter
declared invalid, void or unenforceable. The Parties agree to renegotiate in
good faith to amend any provision held invalid, void or unenforceable but only
to the extent necessary to make such provision enforceable consistent with the
Parties’ intent.

15.3 Assignment of Agreement. No Party shall assign, sublicense or otherwise
transfer (voluntarily, by operation of law or otherwise) this Agreement or any
right, interest or benefit under this Agreement, without the prior written
consent of the other Party, which consent shall not be unreasonably withheld,
and any attempted assignment, sublicense or transfer in derogation hereof shall
be null and void; provided however that each Party may, without the prior
consent of the other Party, assign, sublicense or transfer (a) any or all of its
rights or obligations under this Agreement to any Affiliate of such Party, or
(b) all of its rights and obligations under this Agreement to a successor in
connection with a merger, reorganization or sale of substantially all of the
assets of such Party. Subject to the foregoing, this Agreement shall be fully
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and assigns.

15.4 Interpretation. References to Articles, Exhibits, Sections and Schedules
are to be construed as references to the Articles or Sections of, and Exhibits
or Schedules to, this Agreement, unless otherwise indicated, and terms such as
“hereof,” “herein,” “hereunder” and other similar compounds of the word “here”
shall mean and refer to this entire Agreement rather than any particular part of
the same.

15.5 Non-Exclusive Arrangement. Each Party recognizes and hereby expressly
agrees that this Agreement in no way establishes an exclusive arrangement
between TiVo and BBY, and

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL

 

each Party retains the ability to negotiate terms with, and enter into contracts
with, any other third party, including any competitor of the other Party, at any
time, without notice to the other Party and without incurring any liability by
virtue thereof, subject to the provisions of this Agreement.

15.6 Amendment and Modification of Agreement. No change, amendment or
modification of any provision of this Agreement or waiver of any of its terms
shall be valid unless set forth in writing and signed by both Parties.

15.7 Choice of Law. This Agreement shall be interpreted, construed and enforced
in all respects in accordance with the laws of the State of New York (without
regard to any principles of conflicts of laws thereof).

15.8 Waiver of Compliance or Enforcement. The failure of either Party hereto to
insist upon or enforce strict performance by the other Party of any provision of
this Agreement or to exercise any right under this Agreement shall not be
construed as a waiver or relinquishment to any extent of such Party’s right to
assert or rely upon any such provision or right in that or any other instance;
rather the same shall be and remain in full force and effect.

15.9 Notices. Except as otherwise expressly set forth in this Agreement, any
notice, approval, request, authorization or other communication under this
Agreement shall be given in writing, shall reference this Agreement and shall be
deemed to have been delivered and given (a) when delivered personally; (b) one
(1) business day after deposit with a commercial overnight courier, with written
verification of receipt or (c) upon completion of transmission, if sent via
facsimile, with a confirmation of successful transmission. All communications
shall be sent to the following addresses (or to such other address as may be
designated by a Party by giving written notice to the other Party pursuant to
this Section 15.8):

 

  If to BBY:           

Attention: Director Digital Video, Ryan Pirozzi

Best Buy Stores, L.P.

7601 Penn Avenue South

Richfield, MN 55423

Tele: (612) 291-1000

Fax:

     with a copy to:           

Attention: General Counsel

Best Buy Stores, L.P.

7601 Penn Avenue South

Richfield, MN 55423

Tele: (612) 291-1000

Fax:

     If to TiVo:           

Attention: SVP Joe Miller

TiVo Inc.

  

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL

 

    

2160 Gold Street,

Alviso, California 95002,

Tele: (408) 519-9311

Fax:

     with a copy to:           

Attention: General Counsel

TiVo Inc.

2160 Gold Street,

Alviso, California 95002,

Tele: (408) 519-9311

Fax:

  

15.10 Public Statements. The Parties intend to issue a mutually agreed joint
press release or other public announcement describing the strategic relationship
undertaken pursuant to this Agreement; provided that neither BBY nor TiVo will
make public the nature or existence of this Agreement or any other agreement
between BBY and TiVo without review and written approval by both BBY and TiVo’s
public relations or other appropriate corporate communications officers and
subject to the requirements of Applicable Law. Notwithstanding the foregoing,
TiVo will consult with BBY with regard to any securities or other disclosure
related to this Agreement.

15.11 Cumulative Remedies. Except as otherwise expressly provided for in this
Agreement, the rights and remedies provided in this Agreement and all other
rights and remedies available to either Party at law or in equity are, to the
extent permitted by law, cumulative and not exclusive of any other right or
remedy now or hereafter available at law or in equity and neither the asserting
of any right nor the employing of any remedy shall preclude the concurrent
assertion of any other right or employment of any other remedy.

15.12 Independent Contractor Status. The relationship of TiVo to BBY is that of
an independent contractor, and nothing herein shall constitute or be deemed to
constitute a joint venture, association or partnership between the Parties.
Nothing in this Agreement shall be construed to give either Party the power to
direct or control the daily activities of the other Party, and, except as
specifically provided in this Agreement, neither Party grants the other Party
the power or authority to make or give any agreement, statement, representation,
warranty or other commitment on behalf of the other Party, or to enter into any
contract or otherwise incur any liability or obligation, express or implied, on
behalf of the other Party or to transfer, release or waive any right, title or
interest of the other Party.

15.13 Further Assurances. Each Party agrees to take, or cause to be taken, all
such further or other actions as shall reasonably be necessary to make
effective, to consummate and to perform the undertakings and obligations
contemplated by this Agreement.

15.14 Need for Writing. No employee, agent, representative or Affiliate of
either Party has authority to bind such Party to any oral representations or
warranty concerning the services to be provided hereunder or any other aspect of
this Agreement. Any written representation or warranty not expressly contained
in this Agreement or made in writing by one of the authorized

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL

 

representatives of each Party hereto or any other person to whom such
representatives have delegated their authority hereunder to in writing will not
be enforceable.

15.15 Headings. The headings used in this document are for convenience only and
are not to be construed to have any legal significance.

15.16 Counterparts. This Agreement may be executed in counterparts, both of
which together shall be considered one and the same agreement, and shall become
effective when both of the counterparts have been signed by each Party and
delivered to the other.

15.17 Entire Agreement; Order of Precedence. This Agreement, including all
exhibits, schedules and attachments attached hereto, together with the Vendor
Agreement with regard to particular provisions and/or definitions specifically
identified herein constitutes the entire agreement between the Parties with
respect to the subject matter hereof and supersedes any and all prior agreements
or understandings between the Parties with respect to the subject matter hereof.
The Parties acknowledge that the Vendor Agreement shall remain in full force and
effect but shall be amended and superseded and replaced by each applicable term
and condition in this Agreement that conflicts with any provision of the Vendor
Agreement. Neither Party shall be bound by, and each Party specifically objects
to, any term, condition or other provision or other condition which is different
from or in addition to the provisions of this Agreement (whether or not it would
materially alter this Agreement) and which is proffered by the other Party in
any correspondence or other document, unless the Party to be bound thereby
specifically agrees to such provision in writing. If any provision of any
exhibit, schedule or attachment is inconsistent with this Agreement, then this
Agreement shall control unless this Agreement expressly provides that, with
respect to the subject matter of the inconsistency, the provision of the
exhibit, schedule or attachment shall control.

15.18 Non-Solicitation. During the term of this Agreement, neither Party will,
directly or indirectly, employ or solicit the employment or services of an
employee of the other Party that is identified or targeted as a result of the
performance of activities pursuant to the Agreement, without the other Party’s
prior written consent. The foregoing provision will not apply to general
employment advertisements and solicitations to any employee or independent
contractor who initiates contact with the other Party regarding potential
employment.

[signature page follows]

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed on its
behalf as of the date first above written.

 

TiVo Inc. By:   /s/ Joe Miller Name:   Joe Miller Title:   SVP, Sales Date:  
7/6/09 Best Buy Stores, L.P. By:   /s/ Chris Homeister Name:   Chris Homeister
Title:   SVP, Entertainment Date:   7/7/09

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Schedule 1.5

This Schedule 1.5 may be amended by mutual agreement of both parties. The
following entities will be deemed to be BBY Competitors under this Agreement:

[*]

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Schedule 1.52

This Schedule 1.52 may be amended by mutual agreement of both parties. The
following entities will be deemed to be TiVo Competitors under this Agreement:

[*]

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

Exhibit A

Statement of Work

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Schedule 4.6(a)

[*]

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Schedule 4.6(b)

[*]

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibit C

FEES AND PAYMENTS

 

I. Payment Terms. [*]. The Parties further agree that, regardless of whether
this Agreement is in effect of not, any past due monies owed by one Party to the
other under this Agreement, or any other agreement between the Parties, may be
offset against other amounts due to the paying Party.

 

II. Reporting. [*].

 

III. Audit. Each Party may, during the Term [*], engage an reputable independent
certified public accountant who has not been retained on a contingent fee basis
(the “Accountant”), to inspect, after reasonable prior written notice to the
other Party, the relevant records and books of account of such other Party
regarding any amounts payable by such other Party pursuant to this Agreement.
[*].

Any such inspection by the requesting Party (a) shall be conducted during the
other Party’s normal business hours and in a manner designed to minimize any
disruption of the other Party’s business; and (b) may not be made [*] with the
Effective Date. Prior to such inspection, the Accountant must agree in writing
with the other Party to maintain in confidence all information disclosed by or
received from the other Party in the course of such inspection. The other Party
will pay the requesting Party any additional monies that are payable by the
other Party pursuant to this Agreement within thirty (30) days of the completion
of such an audit. The expenses of audits pursuant to this Section shall be borne
by the requesting Party; provided, however, that the other Party shall be
charged with the reasonable expense of any such audit that establishes an
underpayment to the requesting Party, to which the other Party agrees, [*].

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

33